Swing, J.
The case is here on error to the court of common pleas. One of the grounds of error was that the court erred in its charge to the jury.
The court gave the following charge, to which plaintiff in error excepted: “As to the value of the services that were rendered by plain-
tiff, that depends very largely upon their quality. I Relieve there is one witness who testifies as to the value of services for board, lodging and washing, in which she testifies that the same are worth four dollars ■ per week. You are, therefore, in the absence of other testimony, bound to consider that as the value ol the services.’’
It seems to us that this is clearly erroneous. It took away from the jury the province and right of the jury to weigh the evidence, and to give to it such credence and weight that under all the circumstances it was justly entitled to.
It virtually said to the jury you are bound to bring in a verdict as to the amount, because a certain witness has testified so, whether yon believe the witness or not; and whether in your judgment you think it right or not.
For this error we think the judgment must be reversed. We find no other errors in the record.
The cause will be remanded to the court of common pleas for further proceedings.